    Case 3:20-cv-01580-SB          Document 12   Filed 09/17/20    Page 1 of 12




James L. Buchal, OSB No. 921618            THE HONORABLE STACIE F. BECKERMAN
MURPHY & BUCHAL LLP
3425 SE Yamhill Street, Suite 100
Portland, OR 97214
Tel: 503-227-1011
E-mail: jbuchal@mbllp.com
Attorneys for Joseph Gibson and Russell Schultz


D. Angus Lee, WSB No. 36473 (Pending Admission Pro Hac Vice)
Angus Lee Law Firm, PLLC
9105A NE HWY 99 Suite 200
Vancouver, WA 98665
Tel: 360.635.6464
E-mail: Angus@AngusLeeLaw.com
Attorney for Joseph Gibson and Russell Schultz



                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                                  PORTLAND DIVISION


JOSEPH GIBSON and RUSSELL                   No. 3:20-CV-01580-SB
SCHULTZ,

                    Plaintiffs,             PLAINTIFFS’ AMENDED
                                            EMERGENCY MOTION FOR
                    v.                      EXPEDITED DISCOVERY

MIKE SCHMIDT, in his official capacity as (Expedited Hearing Requested)
District Attorney of Multnomah County,
Oregon, MULTNOMAH COUNTY
DISTRICT ATTORNEY'S OFFICE, and
BRAD KALBAUGH, in his official
capacity as a Multnomah County Deputy
District Attorney,

                    Defendants.




Page 1: PLAINTIFFS’ AMENDED EMERGENCY MOTION FOR EXPEDITED
        DISCOVERY
     Case 3:20-cv-01580-SB           Document 12        Filed 09/17/20     Page 2 of 12




                                        I.    MOTION

        Plaintiffs Joseph Gibson and Russell Schultz move, pursuant to Rule 26(d) of the

Federal Rules of Civil Procedure, for an order shortening the response time on the

Request for Production of Documents attached hereto to a day at least five days in

advance of the date this Court may set for any hearing on plaintiffs' separately-filed

motion for a preliminary injunction restraining the unconstitutional criminal prosecutions

of plaintiffs.

                 II.      NOTICE AND EXPEDITED HEARING REQUEST

        Plaintiffs provided notice on the morning of September 14, 2020, to the

Multnomah County District Attorney's Office (MCDA) by email to Deputy District

Attorney Brad Kalbaugh that Plaintiffs in this matter would soon be seeking a temporary

restraining order and motion for expedited discovery. (Lee Decl. Ex. S filed herewith.)

        Later in the day, Jeff Howes, the First Assistant to the District Attorney of MCDA

sent an email to Mr. Buchal writing “I acknowledge receipt of these documents. As to the

form of service, please allow me a day or so to respond to your question. We are awaiting

response from Oregon DOJ regarding representation and I am hesitant to weigh in on an

issue outside of my expertise.” (Id. Ex. T)

                   III.    MEMORANDUM IN SUPPORT OF MOTION

        As detailed in the accompanying motion for emergency injunctive relief, the

prosecution of Plaintiffs for felony riot is in bad faith, selective, and retaliatory, contrary

to the First, Fifth, and Fourteenth Amendments to the Constitution of the United States,

42 U.S.C. §§ 1983, and 1985, being pursued to in retaliation for, and in order to deter,

their exercise of First Amendment rights.



Page 2: PLAINTIFFS’ AMENDED EMERGENCY MOTION FOR EXPEDITED
        DISCOVERY
     Case 3:20-cv-01580-SB          Document 12       Filed 09/17/20     Page 3 of 12




        The accompanying motion and its supporting documents demonstrate multiple

direct attacks upon plaintiff Joseph Gibson and upon his attorney by high-ranking

political leaders in the City of Portland and Multnomah County relating to the exercise of

First Amendment rights by Mr. Gibson and others. They demonstrate intervention by the

political authorities into criminal prosecutions in Portland, and a serious bias on the part

of the District Attorney.

        The materials sought in the First Requests for Production of Documents to

Defendants attached hereto as Exhibit 1 consist include documents directly related to

plaintiff, the name under which has occasionally conducted events in the City of Portland

("Patriot Prayer"), and his principal political antagonist "Antifa" (Request No. 1)—whose

members are generally protected by the District Attorney's extraordinary policy that, in

substance, riot cases will no longer be pursued against them. The time period is

narrowed to May 1, 2019 to the present.

        In light of yesterday's report in the Portland Tribune that Mayor Wheeler's former

chief of staff "sent a text message urging then-Chief Danielle Outlaw to do more to

investigate and prosecute right-wing protestors,"1 plaintiffs have added a Request 4A

expending the scope of expedited discovery sought to communications from the Mayor

and his staff.

        Evidence is also sought concerning other riot prosecutions pursued (or not

pursued) by defendants since January 1, 2017 (Request Nos. 2, 5 & 6), documents

relating to the development of the District Attorney's extraordinary policy (Request No.




1
 https://pamplinmedia.com/pt/9-news/480993-388103-portland-mayor-admonishes-
police-chief-after-public-clash-over-tear-gas?wallit_nosession=1 (accessed 9/17/20).

Page 3: PLAINTIFFS’ AMENDED EMERGENCY MOTION FOR EXPEDITED
        DISCOVERY
     Case 3:20-cv-01580-SB         Document 12      Filed 09/17/20     Page 4 of 12




3), documents concerning direct communications between the Mayor and defendants

(Request No. 4).

       These documents will obviously assist the Court in evaluating plaintiffs' claims of

selective prosecution, putting into context just how unprecedented and outrageous

defendants' misuse of prosecutorial power is here. Given the imminence of the scheduled

criminal trial date (October 26, 2020), there is manifestly "good cause" for expedited

discovery that outweighs any prejudice to defendants. Semitool, Inc. v. Tokyo Electron

Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002) ("Good cause may be found where the

need for expedited discovery, in consideration of the administration of justice, outweighs

the prejudice to the responding party").

                                      Conclusion

       This Court should grant plaintiffs' request for expedited discovery.

       DATED: September 17, 2020.

                                             /s/ James L. Buchal
                                             James L. Buchal, OSB No. 921618
                                             MURPHY & BUCHAL LLP
                                             Attorneys for Joseph Gibson and Russell
                                             Schultz

                                             /s/ D. Angus Lee
                                             D. Angus Lee, WSB No. 36473
                                             (Pending Admission Pro Hac Vice)
                                             Attorney for Joseph Gibson and Russell
                                             Schultz




Page 4: PLAINTIFFS’ AMENDED EMERGENCY MOTION FOR EXPEDITED
        DISCOVERY
Case 3:20-cv-01580-SB   Document 12   Filed 09/17/20   Page 5 of 12
Case 3:20-cv-01580-SB   Document 12   Filed 09/17/20   Page 6 of 12
Case 3:20-cv-01580-SB   Document 12   Filed 09/17/20   Page 7 of 12
Case 3:20-cv-01580-SB   Document 12   Filed 09/17/20   Page 8 of 12
Case 3:20-cv-01580-SB   Document 12   Filed 09/17/20   Page 9 of 12
Case 3:20-cv-01580-SB   Document 12   Filed 09/17/20   Page 10 of 12
Case 3:20-cv-01580-SB   Document 12   Filed 09/17/20   Page 11 of 12
    Case 3:20-cv-01580-SB           Document 12        Filed 09/17/20     Page 12 of 12




                              CERTIFICATE OF SERVICE


        I hereby certify that on September 17, 2020, I electronically filed the foregoing

PLAINTIFFS’ AMENDED EMERGENCY MOTION FOR EXPEDITED DISCOVERY

with the Clerk of the Court using the CM/ECF system, which will send notification of

this filing to the attorneys of record and all registered participants.

        I further certify that on September 17, 2020, I transmitted PLAINTIFFS’

AMENDED EMERGENCY MOTION FOR EXPEDITED DISCOVERY by E-mail and

by First class mail to the following parties:

Brad Kalbaugh
Deputy District Attorney of Multnomah County
Multnomah County District Attorney's Office
600 Multnomah County Courthouse
1021 SW 4th Ave
Portland OR 97204
Brad.kalbaugh@mcda.us

Mike Schmidt
District Attorney of Multnomah County
Multnomah County District Attorney's Office
600 Multnomah County Courthouse
1021 SW 4th Ave
Portland OR 97204
Mike.Schmidt@mcda.us

Jeffrey Howes
First Assistant to the Multnomah County District Attorney
Multnomah County District Attorney's Office
600 Multnomah County Courthouse
1021 SW 4th Ave
Portland OR 97204
Jeffrey.howes@mcda.us
                                                    /s/James L. Buchal
                                                    James L. Buchal




Page 5: PLAINTIFFS’ AMENDED EMERGENCY MOTION FOR EXPEDITED
        DISCOVERY
